FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50279

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00623-PSG

  v.
                                                 MEMORANDUM*
STEFAN DENSER, a.k.a. Shane,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Stefan Denser appeals pro se from the district court’s order denying his

Federal Rule of Criminal Procedure 36 motion to correct a clerical error in the

judgment. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Denser contends the district court erred by denying his Rule 36 motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
correct the judgment to reflect that he was convicted of “delivery” rather than

“distribution” of cocaine base. We review for clear error the denial of a Rule 36

motion. See United States v. Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (per

curiam). Because the record reflects that Denser pleaded guilty to distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), there was no clerical error in

the judgment, and the district court properly denied the motion.

      AFFIRMED.




                                          2                                    13-50279